Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of
November 1, 2012, by and between HealthMarkets, Inc., a Delaware corporation
(“HealthMarkets” or the “Company”) and R. Scott Donovan (the “Executive”).
Certain capitalized terms used herein are defined in Section 25.

WHEREAS, the Company desires to employ the Executive, and the Executive desires
to be employed by the Company effective as of the Effective Date (as defined
below);

WHEREAS, the Company and the Executive desire to set forth in this Agreement the
terms and conditions of Executive’s employment with the Company; and

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, it is agreed as follows:

1. Employment. Effective as of the Effective Date, the Company hereby agrees to
employ the Executive, and the Executive hereby agrees to be employed by the
Company, upon the terms and conditions set forth herein. The employment
relationship between the Company and the Executive shall be governed by the
general employment policies and practices of the Company, including, without
limitation, those relating to the Company’s Code of Professional Conduct, the
treatment of confidential information and avoidance of conflicts; provided,
however, that when the terms of this Agreement differ from or are in conflict
with the Company’s general employment policies or practices, the terms of this
Agreement shall control. The Executive shall serve as an officer and/or an
employee of any Subsidiary, as may be requested from time to time by the
Reporting Person (as such term is defined in Section 3(a) below) consistent with
his positions with the Company, and without any additional compensation, unless
otherwise determined by the Reporting Person. In addition, the Executive’s
service as an officer and/or an employee of any Subsidiary will be encompassed
within any reference made in this Agreement to employment by the Company. If the
Executive serves as an officer and/or an employee of any Subsidiary, any payment
or provision of benefits to the Executive by such Subsidiary consistent with
this Agreement (except for any right to receive equity in the Company) shall
fulfill the Company’s obligation to make such payment or provide such benefits
pursuant to the terms of this Agreement.

2. Term. Subject to earlier termination of the Executive’s employment as
provided under Section 8, the Executive’s employment shall be for an initial
term commencing on November 1, 2012 (such start date, the “Effective Date”) and
ending on the third anniversary of the Effective Date (the “Initial Employment
Term”); provided, however, that at the end of the Initial Employment Term and on
each succeeding anniversary of the Effective Date, the employment of the
Executive will be automatically continued upon the terms and conditions set
forth herein for one additional year (each, a “Renewal Term”), unless either
party to this Agreement gives the other party written notice (in accordance with
Section 18) of such party’s intention to terminate this Agreement and the
employment of the Executive at least ninety (90) days prior to the end of such
initial or extended term. For purposes of this Agreement, the Initial Employment
Term and any Renewal Term shall collectively be referred to as the “Employment
Term.”



--------------------------------------------------------------------------------

3. Positions and Duties of the Executive.

(a) As of the Effective Date, the Executive shall serve as an Executive Vice
President and Chief Financial Officer of the Company and the Executive shall
report directly to the Chief Executive Officer of the Company (the “Reporting
Person”). The Executive shall have such duties, responsibilities and authority
commensurate with the Executive’s positions and such related duties and
responsibilities, as from time to time may be assigned to the Executive by the
Reporting Person consistent with the Executive’s positions with the Company. In
addition, the Executive will be subject to, and will act in substantial
accordance with, all reasonable lawful instructions and directions of the
Reporting Person and all applicable reasonable policies and rules of the Company
as are consistent with the above positions, duties, responsibilities and
authority. During the Employment Term, the Executive shall perform his duties in
the Dallas/Ft. Worth area, Texas.

(b) During the Employment Term, the Executive shall, except as may from time to
time be otherwise agreed in writing by the Company and during vacations (as set
forth in Section 7 hereof) and authorized leave, devote substantially all of his
normal business working time and his best efforts and energies to the business
of the Company, the performance of the Executive’s duties hereunder and such
other related duties and responsibilities as may from time to time be reasonably
prescribed by the Reporting Person in accordance herewith.

(c) During the Employment Term and provided that such activities do not either
(i) contravene the provisions of Section 3(a), 3(b), 11 or 12 hereof or
(ii) materially interfere with the performance of the Executive’s duties
hereunder, the Executive may continue to serve as a member of the governing
board of the governmental, educational, charitable, other community affairs
organizations or any other outside activity explicitly agreed to by the Board
and set forth on Exhibit A attached hereto, engage in charitable activities and
community affairs and manage his personal and family investments. The Executive
may retain all fees and other compensation from any such service, and the
Company shall not reduce his compensation by the amount of such fees.

4. Compensation.

(a) Base Salary. Beginning on the Effective Date, the Company shall pay to the
Executive a base salary of $500,000 per annum (the “Base Salary”). The
Executive’s Base Salary may be increased (but not decreased) from time to time
by the Committee in its sole discretion, payable at the times and in the manner
consistent with the Company’s general policies regarding compensation of
executive employees, but in all events no less frequently than monthly. Such
Base Salary shall be reviewed by the Board or an authorized committee of the
Board at least annually beginning in January, 2014 for purposes of evaluating an
increase in the Executive’s Base Salary. For purposes of this Agreement, after
any increase, “Base Salary” shall refer to such increased amount.

 

2



--------------------------------------------------------------------------------

(b) Incentive Compensation. With respect to the Company’s 2012 fiscal year and
each fiscal year of the Company thereafter, all or part of which occurs during
the Employment Term, the Executive shall be entitled to participate in the
Company’s annual management incentive program or arrangement approved by the
Board (or any authorized committee thereof) or any successor program or plan
thereto or thereunder on terms and conditions no less favorable to the Executive
than those available to similarly situated executives of the Company, with a
target bonus opportunity of 100% of the Executive’s Base Salary (the “Target
Bonus Percentage”) (with payment at no less than the Target Bonus Percentage if
the applicable performance targets are met for the applicable fiscal year, and
with the bonus opportunity to increase above the Target Bonus Percentage if the
applicable performance targets are exceeded (as determined by the Board (or any
authorized committee thereof) in a manner consistent with how annual bonus
determinations are made for similarly situated executives of the Company);
provided, however, that with respect to the Company’s 2012 fiscal year, the
Executive’s actual annual bonus paid for such fiscal year will be guaranteed and
will be equal to the greater of (i) the actual incentive bonus earned, or
(ii) the Target Bonus Percentage multiplied by his Base Salary, in each case
multiplied by a fraction, the numerator of which is the number of days in the
Company’s 2012 fiscal year from and after the Effective Date, and the
denominator of which is 366; provided, further, however, that with respect to
the Company’s 2013 fiscal year, the Executive shall be entitled to a guaranteed
bonus equal to the greater of (i) the actual incentive bonus earned, or (ii) his
Target Bonus Percentage multiplied by his Base Salary ($500,000). The Board (or
any authorized committee thereof) shall have the authority to establish
performance metrics and such other terms and conditions of the annual management
incentive program pursuant to which such bonuses may be earned. Such annual
bonuses shall be paid to the Executive in cash no later than the date such
bonuses are generally paid to other senior executives of the Company, but in all
events by March 15 of the year following the fiscal year for which such annual
bonus was earned (unless the Executive has elected to defer receipt of any such
bonuses).

(c) Equity Compensation.

(i) General. During the Employment Term, the Executive will be entitled to
participate in the Company’s MOP and any other incentive, equity-based and
deferred compensation plans and programs or arrangements as may be determined by
the Board or any successor programs or plans thereto or thereunder, in each
case, as may be in effect from time to time for similarly situated executives
and as may be determined by the Board.

(ii) Initial Grants. Pursuant to Section 13 hereof, the Committee has approved,
and as soon as practicable following the Effective Date, the Executive shall be
awarded 250,000 Option Rights and 120,000 Restricted Shares (together, the
“Initial Grants”), which Initial Grants will be subject to the provisions set
forth in the Executive’s Non-Qualified Stock Option Agreement and Restricted
Share Agreement to be entered into in the form of Exhibit B and Exhibit C
attached hereto, respectively. Shares acquired on exercise of any stock option
or the granting of Restricted Shares will be subject to the terms and conditions
of the Stockholders’ Agreement. The Company and the Executive acknowledge that
they will agree to provide the Company with the right to require the Executive
and other executives of the Company to waive any registration rights with regard
to such Shares upon an IPO, in which case the Company will implement an IPO
bonus plan in cash, stock or additional options to compensate for the
Executive’s and the other executives’ loss of liquidity; provided that if the
Executive’s employment is terminated either due to death or Disability, by the
Company without Cause or by the Executive for Good Reason, then the Executive
shall fully vest upon the date of termination in any grant made under such IPO
bonus plan.

 

3



--------------------------------------------------------------------------------

(d) Sign-On Bonus. The Company shall pay the Executive a cash sign-on bonus in
the amount of $250,000 as soon as practicable following the Effective Date, but
in no event later than November 15, 2012 (the “Sign-On Bonus”). In the event
that the Executive’s employment with the Company is terminated by the Company
for Cause or by the Executive without Good Reason (other than upon death or
Disability) prior to the first anniversary of the Effective Date and prior to a
Change of Control, the Executive will be required to repay to the Company,
within 15 days of such termination, an amount equal to the product of (i) the
excess of (A) the Sign-On Bonus over (B) the applicable taxes on such Sign-On
Bonus, determined by using the Executive’s highest marginal rate with respect
thereto, and (ii) a fraction, the numerator of which is the number of days from
the date of termination of the Executive’s employment through the date that is
the first anniversary of the Effective Date and the denominator of which is 365.

5. Employee Benefits. In addition to the compensation described in Section 4,
during the Employment Term, the Executive shall be eligible to participate in
the employee benefit plans and programs, and to receive perquisites, provided
from time to time to similarly situated executives of the Company and its
Subsidiaries generally, including applicable waiting periods. The Executive
shall not be eligible to participate in the Company’s welfare benefit plans
until the first month following the Executive’s 90th day of employment with the
Company. During such waiting period, the Company shall reimburse the Executive
for the cost of COBRA continuation coverage with any such reimbursement subject
to the Executive providing reasonable and customary documentation relating to
such COBRA continuation coverage.

6. Expenses. During the Employment Term, the Company shall pay or reimburse the
Executive for reasonable and necessary expenses incurred by the Executive in
connection with the Executive’s performance of the Executive’s duties on behalf
of the Company and its Subsidiaries in accordance with the expense policy of the
Company applicable to similarly situated executives of the Company and its
Subsidiaries generally. The Company shall pay the Executive’s legal counsel
directly for the reasonable fees and expenses incurred by the Executive in
connection with the review and negotiation of this Agreement and any other
related documentation, subject to a cap of $10,000 with any such payment to be
subject to the Executive providing reasonable and customary documentation of
such reasonable fees and expenses.

7. Vacation. The Executive shall be entitled to four (4) weeks of vacation per
year in accordance with the Company’s policies, whether written or unwritten,
regarding vacation for similarly situated executives of the Company and its
Subsidiaries generally. Subject to the Company’s policies, the duration of such
vacations and the time or times when they shall be taken will be determined by
the Executive in consultation with the Company.

 

4



--------------------------------------------------------------------------------

8. Termination.

(a) Termination of Employment by the Company. The Executive’s employment
hereunder may be terminated by the Company (or by the Board in the case of a
termination with Cause) for any reason or no reason (including with or without
Cause or timely notification by the Company at any time during the Employment
Term pursuant to Section 2 that the Company intends to terminate the Agreement
and the Executive’s employment, rather than allow the Agreement to renew
automatically) by written notice as provided in Section 18. If the Company
terminates the Executive’s employment with Cause, all of the Executive’s Option
Rights, whether or not vested, will be immediately forfeited and any unvested
Restricted Shares shall be immediately forfeited as of the date of termination.
For all terminations (other than for Cause as set forth in the preceding
sentence with respect to certain equity awards), the Executive shall be entitled
to any amounts or benefits which are vested or have been earned or are due and
remain unpaid, including, without limitation, base salary through the date of
termination, any unreimbursed business expense, any bonus payment for any
performance period which has ended prior to the date of termination for which
the Executive has not been paid and any vested portion of the Executive’s
outstanding equity awards. In addition, upon any termination, the Executive
shall remain entitled to the payments and benefits under Sections 10, 16 and 20
of this Agreement.

(b) Voluntary Termination by the Executive. The Executive may voluntarily
terminate the Executive’s employment with or without Good Reason at any time by
notice to the Company as provided in Section 18. Upon the Executive’s
termination without Good Reason, (i) any unvested portions of the any
outstanding equity awards will be immediately forfeited and (ii) subject to
Section 14 of this Agreement, all of the Executive’s vested Option Rights and
Restricted Shares, if any, shall be delivered, paid or remain exercisable in
accordance with their terms.

(c) Benefits Period. Subject to Section 9 and any benefit continuation
requirements of applicable laws, in the event the Executive’s employment
hereunder is terminated for any reason whatsoever, the compensation and benefits
obligations of the Company under Sections 4 and 5 shall cease as of the
effective date of such termination, except for any compensation and benefits
earned but unpaid through such date.

(d) Call Right. Upon termination of the Executive’s employment with the Company
or any of its Subsidiaries for any reason prior to an IPO, the Company will have
the right to purchase any of the Executive’s Shares in accordance with the terms
and conditions of the Stockholders Agreement.

(e) Resignation from All Positions. Notwithstanding any other provision of this
Agreement to the contrary, upon the termination of the Executive’s employment
for any reason, unless otherwise requested by the Board or the Reporting Person,
the Executive shall immediately resign from all positions that he holds with the
Company, its Subsidiaries and any of their affiliates (and with any other
entities with respect to which the Company has requested the Executive to
perform services), as applicable, including, without limitation, the Board and
all boards of directors of any affiliates. The Executive hereby agrees to
execute any and all documentation to effectuate such resignations upon request
by the Company, but he shall be treated for all purposes as having so resigned
upon termination of his employment, regardless of when or whether he executes
any such documentation.

 

5



--------------------------------------------------------------------------------

9. Termination Payments and Benefits. If, during the Employment Term, the
Executive’s employment hereunder is terminated by the Company without Cause, by
reason of the Executive’s death or Disability or the Executive terminates his
employment for Good Reason, subject to (i) the Executive’s execution and
non-revocation of a release of claims against the Company within 60 days
following the date of the Executive’s termination of employment, substantially
in the form attached hereto as Exhibit D, (ii) the terms of Section 14 and
(iii) the Executive’s continued compliance with the covenants of Sections 11 and
12 (collectively, the “Restrictive Covenants”) as set forth in Section 9(h),
during the Payment Period, then in such case the Company shall be obligated to
pay to the Executive such payments and make available to the Executive such
benefits as are set forth in this Section 9 during the Payment Period.

(a) Cash Severance. The Executive will be entitled to receive an amount equal to
the sum of: (i) one (1) times the Executive’s Base Salary and (ii) one (1) times
an amount equal to the product of (A) the Executive’s Base Salary and (B) the
Executive’s Target Bonus Percentage (the sum of (i) and (ii), the “Termination
Payments”), such amount to be payable in equal installments over the Payment
Period. Termination Payments shall be paid to the Executive in accordance with
the Company’s payroll schedule as in effect on the Effective Date for the
duration of the Payment Period. In the event that the Executive dies while any
Termination Payments are still payable to the Executive hereunder, unless
otherwise provided herein, all such unpaid amounts shall be paid, not later than
the tenth (10th) business day following the Executive’s death, to the
Executive’s beneficiary as named on the Executive’s 401(k) Plan beneficiary
forms, or, if no such beneficiary is so named, then to the Executive’s estate,
in the form of a lump sum cash payment equal to the remaining Termination
Payments. Notwithstanding the above, if such termination occurs upon or within
the one-year period after a Change of Control (provided that such Change of
Control constitutes a “change in control event” within the meaning of
Section 409A of the Code), subject to clauses (i), (ii) and (iii) of the lead-in
paragraph of this Section 9, the Termination Payments shall be paid in a single
lump sum to the Executive on the 65th day following the date of termination.

(b) Bonus Entitlement. Solely if the Executive’s termination of employment
occurs after the last day of the first quarter of an applicable Company fiscal
year, the Executive will be entitled to receive an amount equal to the product
of (i) the bonus that would have been paid to the Executive had the Executive
remained employed through the date on which bonuses are paid to senior
executives of the Company generally based upon the achievement of the applicable
performance goals (or based on the applicable guaranteed amount set forth in
Section 4(b)) and (ii) a fraction, the numerator of which is the number of days
which have elapsed from the first day of the fiscal year in which the date of
termination occurs through the date of termination and the denominator of which
is 365 (such amount, if any, the “Pro-Rata Bonus”), which Pro-Rata Bonus shall
be paid within the first seventy-five (75) days of the year immediately
following the end of the year to which such Pro-Rata Bonus relates (unless the
Executive has deferred receipt of the applicable bonus).

(c) Equity Compensation. To the extent not previously vested, cancelled or
expired, the Executive will vest in any grant of Option Rights and/or Restricted
Shares in accordance with their terms, and, to the extent applicable, such
outstanding Option Rights shall remain exercisable to the extent provided by
their terms.

 

6



--------------------------------------------------------------------------------

(d) Welfare Benefits. During the 12-month period following the date of
termination of employment, the Company shall maintain in full force and effect
for the continued benefit of the Executive and his eligible dependents all
health care benefit plans, except disability coverage, in which the Executive
and his eligible dependents were entitled to participate immediately prior to
the Executive’s termination or shall arrange to make available to the Executive
and such dependents health care benefits (except disability coverage)
substantially similar to those which the Executive and such dependents would
otherwise have been entitled to receive if his employment had not been
terminated (the “Welfare Benefits”). The Welfare Benefits shall be provided to
the Executive on the same terms and conditions under which the Executive was
entitled to participate immediately prior to his termination of employment,
including any applicable employee contributions.

(e) Any payments under this Section 9 to the Executive shall not be taken into
account for purposes of any retirement plan (including any supplemental
retirement plan or arrangement) or other benefit plan sponsored by the Company,
except as otherwise expressly required by such plans or applicable law.

(f) Section 409A of the Code; Specified Employee. Notwithstanding the preceding
provisions of this Section 9, in the event that the Executive is a “specified
employee” (within the meaning of Section 409A of the Code) on the date of
termination of Executive’s employment with the Company and the Termination
Payments to be paid within the first six months following such date (the
“Initial Payment Period”) exceed the amount referenced in Treas. Regs.
Section 1.409A-1(b)(9)(iii)(A) (the “Limit”) and do not otherwise qualify under
the short-term deferral exemption, then (i) any portion of the Termination
Payments that is payable during the Initial Payment Period that does not exceed
the Limit or can be paid within the short-term deferral exemption shall be paid
at the times set forth in Section 9(a), (ii) any portion of the Termination
Payments that exceeds the Limit and cannot be paid within the short-term
deferral exemption (and would have been payable during the Initial Payment
Period but for the Limit) shall be paid, with Interest, on the first business
day of the first calendar month that begins after the six-month anniversary of
Executive’s “separation from service” (within the meaning of Section 409A of the
Code) and (iii) any portion of the Termination Payments that is payable after
the Initial Payment Period shall be paid at the times set forth in Section 9(a),
respectively. For purposes of this paragraph, “Interest” shall mean interest at
the applicable federal rate provided for in Section 7872(f)(2)(A) of the Code,
from the date on which payment would otherwise have been made but for any
required delay through the date of payment. Notwithstanding the foregoing, in
the event that the Executive dies while any Termination Payments are still
payable to the Executive hereunder, unless otherwise provided herein, all such
unpaid amounts shall be paid, not later than the tenth (10th) business day
following the Executive’s death, to the Executive’s beneficiary as named on the
Executive’s 401(k) Plan beneficiary forms, or, if no such beneficiary is so
named, then to the Executive’s estate, in the form of a lump sum cash payment
equal to the remaining Termination Payments.

(g) No Obligation to Mitigate. The Executive is under no obligation to mitigate
damages or the amount of any payment provided for hereunder by seeking other
employment or otherwise and, except with respect to the Welfare Benefits or as
provided for in Section 9(h) below, no Termination Payments shall be reduced
whether or not the Executive obtains other employment.

 

7



--------------------------------------------------------------------------------

(h) Return of Payments/Clawback. Not in any way in limitation of any right or
remedy otherwise available to the Company, if the Executive does not materially
comply with any of the Restrictive Covenants, as determined in writing by the
Board (subject to the Board providing the Executive with written notice of any
such material non-compliance), (i) the Termination Payments, the Pro-Rata Bonus
and the Welfare Benefits (but for the avoidance of doubt excluding any equity
awards) then or thereafter due from the Company to the Executive shall be
terminated immediately, (ii) the Company’s obligation to pay or provide and the
Executive’s right to receive such payments or benefits shall terminate and be of
no further force or effect and (iii) the Executive shall be required to pay back
to the Company an amount equal to any Termination Payments or amounts in respect
of the Pro-Rata Bonus previously paid to him, in each case, without limiting or
affecting the Executive’s obligations under the Restrictive Covenants or the
Company’s other rights and remedies available at law or equity.

10. Certain Additional Payments by the Company.

(a) Anything in this Agreement to the contrary notwithstanding and except as set
forth below, in the event it shall be determined that any Payment would be
subject to the Excise Tax, then the Executive shall be entitled to receive an
additional payment (the “Gross-Up Payment”) in an amount such that, after
payment by the Executive of all taxes (and any interest or penalties imposed
with respect to such taxes), including, without limitation, any income and
employment taxes (and any interest and penalties imposed with respect thereto)
and Excise Tax imposed upon the Gross-Up Payment, but excluding any income taxes
and penalties imposed pursuant to Section 409A of the Code, the Executive
retains an amount of the Gross-Up Payment equal to the Excise Tax imposed upon
the Payments. Notwithstanding the foregoing provisions of this Section 10(a), if
it shall be determined that the Executive is entitled to the Gross-Up Payment,
but that the Parachute Value of all Payments does not exceed 110% of the Safe
Harbor Amount, then no Gross-Up Payment shall be made to the Executive and the
amounts payable under this Agreement shall be reduced so that the Parachute
Value of all Payments, in the aggregate, equals the Safe Harbor Amount. The
reduction of the amounts payable hereunder, if applicable, shall be made by
reducing the payments and benefits under the following sections in the following
order: (i) Section 9(a), (ii) Section 9(b), (iii) any cash payments under
Section 8(a)), (iv) any non-cash amounts under Section 8(a) and
(v) Section 9(d). For purposes of reducing the Payments to the Safe Harbor
Amount, only amounts payable under this Agreement (and no other Payments) shall
be reduced. If the reduction of the amount payable under this Agreement would
not result in a reduction of the Parachute Value of all Payments to the Safe
Harbor Amount, no amounts payable under the Agreement shall be reduced pursuant
to this Section 10(a). The Company’s obligation to make Gross-Up Payments under
this Section 10 shall not be conditioned upon the Executive’s termination of
employment.

(b) Subject to the provisions of Section 10(c), all determinations required to
be made under this Section 10, including whether and when a Gross-Up Payment is
required, the amount of such Gross-Up Payment and the assumptions to be utilized
in arriving at such determination, shall be made by a nationally recognized
certified public accounting firm as may be designated by the Company (the
“Accounting Firm”). The Accounting Firm shall provide detailed supporting
calculations both to the Company and the Executive within 15 business days of
the receipt of notice from the Executive that there has been a Payment or such
earlier time as is requested by the Company. All fees and expenses of the
Accounting Firm shall be borne solely by the Company. Any determination by the
Accounting Firm shall be binding upon the Company and the Executive (absent
manifest error). As a result of the uncertainty in the application of
Section 4999 of the Code at the time of the initial determination by the
Accounting Firm hereunder, it is possible that Gross-Up Payments that will not
have been made by the Company should have been made (the “Underpayment”),
consistent with the calculations required to be made hereunder. In the event the
Company exhausts its remedies pursuant to Section 10(c) (or decides not to
contest a claim) and the Executive thereafter is required to make a payment of
any Excise Tax, the Accounting Firm shall determine the amount of the
Underpayment that has occurred and any such Underpayment shall be promptly paid
by the Company to or for the benefit of the Executive.

 

8



--------------------------------------------------------------------------------

(c) The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable, but no later than 10 business days after the Executive is informed
in writing of such claim. The Executive shall apprise the Company of the nature
of such claim and the date on which such claim is requested to be paid. The
Executive shall not pay such claim prior to the expiration of the 30-day period
following the date on which the Executive gives such notice to the Company (or
such shorter period ending on the date that any payment of taxes with respect to
such claim is due). If the Company notifies the Executive in writing prior to
the expiration of such period that the Company desires to contest such claim,
the Executive shall:

(i) give the Company any information reasonably requested by the Company
relating to such claim,

(ii) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company,

(iii) cooperate with the Company in good faith in order effectively to contest
such claim, and

(iv) permit the Company to participate in any proceedings relating to such
claim;

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest, and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties) imposed as a result of such representation and payment of costs and
expenses. Without limitation on the foregoing provisions of this Section 10(c),
the Company shall control all proceedings taken in connection with such contest,
and, at its sole discretion, may pursue or forgo any and all administrative
appeals, proceedings, hearings and conferences with the applicable taxing
authority in respect of such claim and may, at its sole discretion, either pay
the tax claimed to the appropriate taxing authority on behalf of the Executive
and direct the Executive to sue for a refund or contest the claim in any
permissible manner, and the Executive agrees to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that, if the Company pays such claim and directs
the Executive to sue for a refund, the Company shall indemnify and hold the
Executive harmless, on an after-tax basis, from any Excise Tax or income tax
(including interest or penalties) imposed with respect to such payment or with
respect to any imputed income in connection with such payment; and provided,
further, that any extension of the statute of limitations relating to payment of
taxes for the taxable year of the Executive with respect to which such contested
amount is claimed to be due is limited solely to such contested amount.
Furthermore, the Company’s control of the contest shall be limited to issues
with respect to which the Gross-Up Payment would be payable hereunder, and the
Executive shall be entitled to settle or contest, as the case may be, any other
issue raised by the Internal Revenue Service or any other taxing authority.

 

9



--------------------------------------------------------------------------------

(d) If, after the receipt by the Executive of a Gross-Up Payment or payment by
the Company of an amount on the Executive’s behalf pursuant to Section 10(c),
the Executive becomes entitled to receive any refund with respect to the Excise
Tax to which such Gross-Up Payment relates or with respect to such claim, the
Executive shall (subject to the Company’s complying with the requirements of
Section 10(c), if applicable) promptly pay to the Company the amount of such
refund (together with any interest paid or credited thereon after taxes
applicable thereto). If, after payment by the Company of an amount on the
Executive’s behalf pursuant to Section 10(c), a determination is made that the
Executive shall not be entitled to any refund with respect to such claim and the
Company does not notify the Executive in writing of its intent to contest such
denial of refund prior to the expiration of 30 days after such determination,
then the amount of such payment shall offset, to the extent thereof, the amount
of Gross-Up Payment required to be paid.

(e) Any Gross-Up Payment, as determined pursuant to this Section 10, shall be
paid by the Company to the Executive within five (5) days of the receipt of the
Accounting Firm’s determination; provided, however, that the Gross-Up Payment
shall in all events be paid no later than the end of the Executive’s taxable
year next following the Executive’s taxable year in which the Excise Tax (and
any income or other related taxes or interest or penalties thereon) on a Payment
are remitted to the Internal Revenue Service or any other applicable taxing
authority; or, in the case of amounts relating to a claim described in
Section 10(c) that does not result in the remittance of any federal, state,
local and foreign income, excise, social security and other taxes, the calendar
year in which the claim is finally settled or otherwise resolved.
Notwithstanding any other provision of this Section 10, the Company may, in its
sole discretion, withhold and pay over to the Internal Revenue Service or any
other applicable taxing authority, for the benefit of the Executive, all or any
portion of any Gross-Up Payment, and the Executive hereby consents to such
withholding.

(f) Definitions. The following terms shall have the following meanings for
purposes of this Section 10.

“Excise Tax” shall mean the excise tax imposed by Section 4999 of the Code or
other similar tax (other than Section 409A of the Code) which may hereafter be
imposed, together with any interest or penalties imposed with respect to such
excise tax.

“Parachute Value” of a Payment shall mean the present value as of the date of
the change of control for purposes of Section 280G of the Code of the portion of
such Payment that constitutes a “parachute payment” under Section 280G(b)(2), as
determined by the Accounting Firm for purposes of determining whether and to
what extent the Excise Tax will apply to such Payment.

 

10



--------------------------------------------------------------------------------

A “Payment” shall mean any payment, benefit, entitlement or distribution in the
nature of compensation (within the meaning of Section 280G(b)(2) of the Code) to
or for the benefit of the Executive, whether paid or payable pursuant to this
Agreement or otherwise (including, without limitation, any payment, benefit,
entitlement or distribution paid or provided by the person or entity effecting
the change in control).

The “Safe Harbor Amount” means 2.99 times the Executive’s “base amount,” within
the meaning of Section 280G(b)(3) of the Code.

11. Confidentiality.

(a) The Executive acknowledges that in the course of his employment by the
Company, he will or may have access to and become informed of confidential or
proprietary information of the Company and its Subsidiaries (“Confidential
Information”), which is a competitive asset, including, without limitation,
(i) the terms of any agreement between the Company and any employee, customer or
supplier, (ii) pricing strategy, (iii) merchandising and marketing methods,
(iv) product development ideas and strategies, (v) personnel training and
development programs, (vi) financial results, (vii) strategic plans and
demographic analyses, (viii) proprietary computer and systems software, and
(ix) any non-public information concerning the Company, its employees, suppliers
or customers. The Executive agrees that he will keep all Confidential
Information in strict confidence during the term of his employment by the
Company and thereafter, and will never directly or indirectly make known,
divulge, reveal, furnish, make available, or use any Confidential Information
(except in the course of his regular authorized duties on behalf of the
Company). The Executive agrees that the obligations of confidentiality under
this Section 11 shall survive termination of the Executive’s employment with the
Company regardless of any actual or alleged breach by the Company of this
Agreement, until and unless any such Confidential Information shall have become,
through no fault of the Executive, generally known to the public, or the
Executive is required by lawful service of process, subpoena, court order, law
or the rules or regulations of any regulatory body to which he is subject to
make disclosure (after providing to the Company a copy of the documents seeking
disclosure of such information and giving the Company prompt notice upon receipt
of such documents and prior to their disclosure). All records, files, memoranda,
reports, customer lists, drawings, plans, documents and the like relating to the
Company’s business that the Executive uses, prepares or comes into contact with
during the course of the Executive’s employment shall remain the sole property
of the Company and/or its affiliates, as applicable, and shall be turned over to
the Company upon termination of the Executive’s employment, except to the extent
the Executive is permitted to retain such information or property as set forth
in Section 11(b). The Executive’s obligations under this Section 11 are in
addition to, and not in limitation of or preemption of, all other obligations of
confidentiality which the Executive may have to the Company under general legal
or equitable principles.

 

11



--------------------------------------------------------------------------------

(b) Except in the ordinary course of the Company’s business, the Executive shall
not at any time following the date of this Agreement, make or cause to be made,
any copies, pictures, duplicates, facsimiles or other reproductions or
recordings or any abstracts or summaries including or reflecting Confidential
Information. All such documents and other property furnished to the Executive by
the Company or any of its Subsidiaries or affiliates or otherwise acquired or
developed by the Company or any of its Subsidiaries or affiliates shall at all
times be the property of the Company. Upon termination of the Executive’s
employment with the Company, the Executive will return to the Company any such
documents or other property of the Company or any of its Subsidiaries or
affiliates which are in the possession, custody or control of the Executive.
Notwithstanding the foregoing, the Executive shall be permitted to retain his
personal papers (provided that such papers do not contain any Confidential
Information related to the Company), any information relating to his
compensation, other entitlements or obligations, any information he reasonably
believes is necessary for tax purposes and his personal rolodex.

(c) Without the prior written consent of the Company (which may be withheld for
any reason or no reason), except in the ordinary course of the Company’s
business, the Executive shall not at any time following the date of this
Agreement use for the benefit or purposes of the Executive or for the benefit or
purposes of any other person, firm, partnership, association, trust, venture,
corporation or business organization, entity or enterprise or disclose in any
manner to any person, firm, partnership, association, trust, venture,
corporation or business organization, entity or enterprise any Confidential
Information.

12. Covenant Not to Compete; Covenant Not to Solicit. For a period commencing on
the Effective Date and for a period ending one (1) year after the termination of
the Executive’s employment with the Company for any reason or no reason,
including termination for Cause or the Executive’s voluntary resignation without
Good Reason, the Executive acknowledges and agrees that he will not, directly or
indirectly, individually or on behalf of any other person or entity:

(a) engage in any business that directly competes with the business in which the
Company or any of the Company’s Subsidiaries or affiliates (collectively, the
“Company Group”) is engaged (or had taken substantial steps to engage in) at the
time of the breach or the date of termination of employment, whichever is
earlier (provided that the Executive shall be permitted to provide services
(i) to a division, business line, subsidiary or affiliate of a commercial
enterprise with multiple divisions or business lines if such division, business
line, subsidiary or affiliate is not competitive with the business of the
Company Group, provided that the Executive performs services solely for such
non-competitive division, business line, subsidiary or affiliate, and performs
no functions on behalf of (and has no involvement with or direct or indirect
responsibilities with respect to) businesses competitive with the businesses of
the Company Group, with competitiveness determined in accordance with this
clause (a) or (ii) to a private equity firm that holds investments in entities
engaged in such competitive activities if the Executive is not involved,
directly or indirectly, in (1) the management, operations or supervision of such
investments or (2) advising any such firm with respect to such investments); or

(b) solicit for hire, hire or employ (whether as an officer, director or
insurance agent) any person who is an employee or independent contractor of any
member of the Company Group or has been an employee or independent contractor of
any member of the Company Group at any time during the six-month period prior to
the Executive’s termination of employment or solicit, aid or induce any such
person to leave his or her employment with any member of the Company Group to
accept employment with any other person or entity.

 

12



--------------------------------------------------------------------------------

(c) Executive’s ownership of less than one percent (1%) of any class of stock in
a publicly-traded corporation shall not be deemed a breach of this Section 12.

(d) Upon a Change of Control, the definition of Company Group and their
respective employees and independent contractors for the purpose of this
Section 12 shall refer only to the Company, its Subsidiaries and its affiliates
(and the business in which they were engaged) as of immediately prior to such
Change of Control.

(e) The Executive acknowledges and agrees that a violation of the foregoing
provisions of Section 11 or Section 12 would result in material detriment to the
Company, would cause irreparable harm to the Company, and that the Company’s
remedy at law for any such violation would be inadequate. In recognition of the
foregoing, the Executive agrees that, in addition to any other relief afforded
by law or this Agreement, including damages sustained by a breach of this
Agreement and without the necessity or proof of actual damages, the Company
shall have the right to enforce this Agreement by specific remedies, which shall
include, among other things, temporary and permanent injunctions, it being the
understanding of the undersigned parties hereto that damages and injunctions all
shall be proper modes of relief and are not to be considered as alternative
remedies.

(f) Except as otherwise set forth in this Section 12, there shall be no other
restrictions on the Executive’s rights to compete, solicit or hire following the
Executive’s termination of employment other than those under applicable law.

13. Representations and Warranties. The Executive hereby represents and warrants
to the Company that the Executive is not party to, or otherwise subject to, any
covenant not to compete with any person or entity other than as explicitly
disclosed to the Company prior to the Effective Date. The Company hereby
represents and warrants to the Executive that there are enough shares to fulfill
the Company’s obligations with respect to the Initial Grants and that all
corporate action necessary to enable the Company to enter into this Agreement
has been taken.

14. Compliance with Section 409A of the Code.

(a) The Agreement is intended to comply with the requirements of Section 409A of
the Code or an exemption. Notwithstanding anything in the Agreement to the
contrary, distributions upon termination of employment may only be made upon a
“separation from service” as determined under Section 409A. Each payment under
this Agreement, including each installment of the Termination Payment, shall be
treated as a separate payment for purposes of Section 409A. In no event may the
Executive, directly or indirectly, designate the calendar year of any payment to
be made under this Agreement. In the event the parties determine that the terms
of this Agreement do not comply with Section 409A, they will negotiate
reasonably and in good faith to amend the terms of this Agreement such that it
complies (in a manner that attempts to minimize the economic impact of such
amendment on the Executive and the Company) within the time period permitted by
the applicable Department of Treasury Regulations.

 

13



--------------------------------------------------------------------------------

(b) All reimbursements and in-kind benefits provided under this Agreement shall
be made or provided in accordance with the requirements of Section 409A of the
Code. In order to comply with Section 409A of the Code, in no event shall the
payments by the Company under Section 6 be made later than the end of the
calendar year next following the calendar year in which such fees and expenses
were incurred, provided, that the Executive shall have submitted an invoice for
such fees and expenses at least 10 days before the end of the calendar year next
following the calendar year in which such fees and expenses were incurred.

(c) The Company and the Executive shall take all steps necessary (including with
regard to any post-termination services the Executive provides) to ensure that
any termination of employment described in this Agreement constitutes a
“separation from service” within the meaning of Section 409A of the Code, and
notwithstanding anything contained in this Agreement to the contrary, the date
on which such “separation from service” takes place shall be the date of the
termination of the Executive’s employment.

15. Effectiveness. As of the date of this Agreement, this Agreement shall be
binding on the parties hereto and supersedes any and all prior and/or
contemporaneous agreements, either oral or in writing, between the parties
hereto with respect to the subject matter hereof. Each party to this Agreement
acknowledges that no representations, inducements, promises, or other
agreements, orally or otherwise, have been made by any party, or anyone acting
on behalf of any party, pertaining to the subject matter hereof, which are not
embodied herein, and that no prior and/or contemporaneous agreement, statement
or promise pertaining to the subject matter hereof that is not contained in this
Agreement shall be valid or binding on either party.

16. Withholding of Taxes. The Company may withhold from any amounts payable or
transfer made under any compensation or other amount owing to the Executive
under this Agreement all applicable federal, state, city or other withholding
taxes as the Company is required to withhold pursuant to any law or government
regulation or ruling. In addition, in the event that the Shares are not listed
for trading on an established securities exchange on the date that an applicable
portion of any Restricted Share grant vests and is settled, then (i) the Company
shall, at the request of the Executive, deduct or withhold Shares having a Fair
Market Value equal to the minimum amount required to be withheld to satisfy any
federal, state, local and foreign taxes of any kind (including, but not limited
to, the Executive’s FICA and SDI obligations) which the Company, in its sole
discretion, deems necessary to comply with the Code and/or any other applicable
law, rule or regulation with respect to such portion of the Restricted Share
grant and remit the cash value of such Shares to the appropriate tax authorities
and (ii) notwithstanding anything to the contrary in the Stockholders Agreement,
the Executive shall be permitted to sell such number of Shares to the Company
having a Fair Market Value (determined at the time of sale) equal to the
additional taxes due from the Executive on the vesting or delivery, as
applicable, of such Shares (after taking into account the withholding in clause
(i)).

17. Successors and Binding Agreement.

(a) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation, reorganization or otherwise) to all or
substantially all of the business or assets of the Company by agreement in form
and substance satisfactory to the Executive (and any such successor, the
“Successor”), expressly to assume and agree to perform this Agreement in the
same manner and to the same extent the Company would be required to perform if
no such succession had taken place. This Agreement will be binding upon and
inure to the benefit of the Company and any successor to the Company, including
without limitation any persons acquiring directly or indirectly all or
substantially all of the business or assets of the Company whether by purchase,
merger, consolidation, reorganization or otherwise (and such successor shall
thereafter be deemed the “Company” for the purposes of this Agreement except as
otherwise provided in Section 12(d)), but will not otherwise be assignable,
transferable or delegable by the Company.

 

14



--------------------------------------------------------------------------------

(b) This Agreement will inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees and legatees.

(c) This Agreement is personal in nature and neither of the parties hereto
shall, without the consent of the other, assign, transfer or delegate this
Agreement or any rights or obligations hereunder except as expressly provided in
Sections 17(a) and 17(b). Without limiting the generality or effect of the
foregoing, the Executive’s right to receive payments hereunder will not be
assignable, transferable or delegable, whether by pledge, creation of a security
interest, or otherwise, other than by a transfer by the Executive’s will or by
the laws of descent and distribution and, in the event of any attempted
assignment or transfer contrary to this Section 17(c), the Company shall have no
liability to pay any amount so attempted to be assigned, transferred or
delegated. In the event of the Executive’s death while any payment, benefit or
entitlement is due to the Executive under this Agreement, such payment, benefit
or entitlement shall be paid or provided to the Executive’s designated
beneficiary (or if the Executive has not designated a beneficiary, to his
estate).

18. Notices. For all purposes of this Agreement, all communications, including
without limitation notices, consents, requests or approvals, required or
permitted to be given hereunder will be in writing and will be deemed to have
been duly given when hand delivered or dispatched by electronic facsimile
transmission (with receipt thereof confirmed), or five (5) business days after
having been mailed by United States registered or certified mail, return receipt
requested, postage prepaid, or three (3) business days after having been sent by
a nationally recognized overnight courier service such as Federal Express, UPS,
or Purolator, addressed to the Company (to the attention of the Secretary of the
Company) at its principal executive offices and to the Executive at his
principal residence, or to such other address as any party may have furnished to
the other in writing and in accordance herewith, except that notices of changes
of address shall be effective only upon receipt.

19. Governing Law. The validity, interpretation, construction and performance of
this Agreement will be governed by and construed in accordance with the
substantive laws of the State of Delaware, without giving effect to the
principles of conflict of laws of such State.

20. Indemnification. The Company will indemnify the Executive (and his legal
representative or other successors) to the fullest extent permitted (including a
payment of expenses in advance of final disposition of a proceeding) by the
Company’s certificate of incorporation or by-laws, or if greater, by applicable
law, and the Executive shall be entitled to the protection of any insurance
policies the Company may elect to maintain generally for the benefit of its
directors and officers, against all costs, charges and expenses whatsoever
incurred or sustained by him or his legal representatives (including but not
limited to any judgment entered by a court of law) at the time such costs,
charges and expenses are incurred or sustained, in connection with any action,
suit or proceeding to which the Executive (or his legal representatives or other
successors) may be made a party by reason of his having accepted employment with
the Company or by reason of his being or having been a director, officer or
employee of the Company, or any Subsidiary of the Company, or his serving or
having served any other enterprise as a director, officer or employee at the
request of the Company, and to the extent the Company maintains such an
insurance policy or policies, the Executive shall be covered by such policy or
policies, in accordance with its or their terms to the maximum extent of the
coverage available for any Company officer or director. The Executive’s rights
under this Section 20 shall continue without time limit for so long as he may be
subject to any such liability, whether or not the Employment Term may have
ended. As soon as practicable following the Effective Date, the Company agrees
to enter into with the Executive the standard indemnification agreement for
members of the Board, if any.

 

15



--------------------------------------------------------------------------------

21. Validity. If any provision of this Agreement or the application of any
provision hereof to any person or circumstances is held invalid or
unenforceable, the remainder of this Agreement and the application of such
provision to any other person or circumstances will not be affected, and the
provision so held to be invalid or unenforceable will be reformed to the extent
(and only to the extent) necessary to make it enforceable or valid.

22. Survival of Provisions. Notwithstanding any other provision of this
Agreement, the parties’ respective rights and obligations under Sections 9, 10,
11, 12, 14, 15, 16, 20, 22, 23 and 25 and Exhibits B, C, and D will survive any
termination or expiration of this Agreement or the termination of the
Executive’s employment for any reason whatsoever.

23. Arbitration of Disputes.

(a) Except as provided in Section 12 of this Agreement, any and all
controversies, disputes or claims arising between the parties to this Agreement,
including any purported controversies, disputes or claims not arising under
contract, that have not been resolved within 20 days after notice is given in
writing of the controversy, dispute or claim may be submitted for arbitration,
at the election of either party, in accordance with the rules of the American
Arbitration Association in effect as of the date hereof. Arbitration shall take
place at an appointed time and place in Dallas, Texas. Each party hereto shall
select one arbitrator, and the two so designated shall select a third
arbitrator. If either party shall fail to designate an arbitrator within 15
calendar days after arbitration is requested, or if the two arbitrators shall
fail to select a third arbitrator within 30 calendar days after arbitration is
requested, then such arbitrator shall be selected by the American Arbitration
Association, or any successor thereto, upon application of either party. The
arbitration shall be instead of any civil litigation; this means that the
Executive and the Company are each waiving any rights to a jury trial.

(b) Except as provided in Section 12 of this Agreement, arbitration under this
provision shall be the sole and exclusive forum and remedy for resolution of
controversies, disputes and claims of any kind or nature, whether or not
presently known or anticipated, including any purported controversies, disputes
or claims not arising under contract, between the parties to this Agreement, and
no recourse shall be had to any other judicial or other forum for any such
resolution. The award of the arbitrators may grant any relief that a court of
general jurisdiction has authority to grant, including, without limitation, an
award of damages and/or injunctive relief. All costs and expenses of arbitration
shall be borne by the Company. Any award of the majority of arbitrators shall be
binding and not subject to judicial appeal or review of the award, including
without limitation any proceedings under sections 8 and 9 of the Federal
Arbitration Act, 9 U.S.C. § 1 et seq., or any comparable provision for review of
an arbitral award under any comparable statute or law of any jurisdiction, all
rights to which are hereby expressly waived by the parties. The Executive and
the Company knowingly and voluntarily agree to this arbitration provision.
Subject to the preceding sentence, the United States District Court for the
District of Texas and the courts of the State of Texas shall have sole and
exclusive jurisdiction solely for the purpose of entering judgment upon any
award by the majority of arbitrators.

 

16



--------------------------------------------------------------------------------

(c) Nothing herein shall bar the right of either party to this Agreement to seek
and obtain injunctive relief from a court of competent jurisdiction in
accordance with Section 12 above.

24. Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by the Executive and the Company. No waiver by either party hereto at any
time of any breach by the other party hereto or compliance with any condition or
provision of this Agreement to be performed by such other party will be deemed a
waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. Unless otherwise noted, references to “Sections” are
to sections of this Agreement. The captions used in this Agreement are designed
for convenient reference only and are not to be used for the purpose of
interpreting any provision of this Agreement. For the avoidance of doubt, any
reference to an “affiliate” of the Company or any Subsidiary shall not include
any investor in the Company or any entity in which such investor owns or holds
an equity position (other than the Company or any Subsidiary of the Company).

25. Defined Terms.

(a) “401(k) Plan” means the HealthMarkets 401(k) and Savings Plan.

(b) “Accounting Firm” has the meaning specified in Section 10(b).

(c) “Agreement” has the meaning specified in the introductory paragraph herein.

(d) “Base Salary” has the meaning specified in Section 4(a).

(e) “Board” means the Board of Directors of the Company.

(f) “Cause” means the occurrence of any of the following:

(i) the Executive engages in fraudulent activity, embezzlement or
misappropriation relating to the business of the Company or any of its
affiliates or Subsidiaries;

 

17



--------------------------------------------------------------------------------

(ii) the Executive is convicted by a court of competent jurisdiction of, or
pleads guilty or nolo contendere to, any felony (other than a traffic violation)
or any crime involving moral turpitude;

(iii) the Executive commits a breach of the Restrictive Covenants, which breach
has not been remedied within 30 days of the delivery to Executive by the Board
of written notice of the facts constituting the breach, and which breach if not
cured would have a material adverse effect on the Company;

(iv) the Executive’s willful and continued failure after written notice from the
Board to perform his material duties for the Company or its Subsidiaries (other
than on account of approved leave of absence and/or Disability); or

(v) the Executive engages in (x) gross neglect or (y) willful misconduct, in
both cases relating to the Executive’s performance of his duties for the
Company.

Notwithstanding the above, the occurrence of an event specified in clause
(v) above (to the extent susceptible to cure) shall not constitute Cause unless
the Board gives the Executive written notice thereof and the Executive fails to
cure such event within thirty (30) days after receipt of such notice.

(g) “Change of Control” has the meaning specified in the MOP.

(h) “Code” means the Internal Revenue Code of 1986, as amended.

(i) “Committee” means the Executive Compensation Committee of the Board.

(j) “Company” has the meaning specified in the introductory paragraph of this
Agreement.

(k) “Company Group” has the meaning specified in Section 12(a).

(l) “Confidential Information” has the meaning specified in Section 11(a).

(m) “Disability” shall mean the Executive’s incapacity due to physical or mental
illness to substantially perform his duties on a full-time basis for at least 26
consecutive weeks or an aggregate period in excess of 26 weeks in any one fiscal
year, and within 30 days after a notice of termination is thereafter given by
the Company, the Executive shall not have returned to the full-time performance
of the Executive’s duties; provided, however, if the Executive shall not agree
with a determination to terminate his employment because of Disability, the
question of the Executive’s Disability shall be subject to the certification of
a qualified medical doctor selected by the Company or its insurers and
acceptable to the Executive or, in the event of the Executive’s incapacity to
accept a doctor, the Executive’s legal representative.

(n) “Effective Date” has the meaning specified in Section 2.

 

18



--------------------------------------------------------------------------------

(o) “Employment Term” has the meaning specified in Section 2.

(p) “Executive” has the meaning specified in the introductory paragraph of this
Agreement.

(q) “Fair Market Value” shall mean the value determined from time to time (but
no less frequently than quarterly) by the Board in good faith and shall in any
event be determined consistently with how “fair market value” is determined with
respect to Shares of the Company held by existing shareholders, including
members of the Board, and how the exercise price for the Initial Grant was
determined (it being understood that no discount shall be taken due to lack of
marketability). In determining Fair Market Value, the Board will consider (among
other factors it deems appropriate) the valuation prepared by Blackstone in the
ordinary course of business for reporting to its advisory board and investors,
which Blackstone will provide to the Board.

(r) “Good Reason” means the occurrence, without the Executive’s written consent,
of any the following events:

(i) a material diminution in the Executive’s authorities, titles, reporting
responsibilities or offices (excluding for this purpose an isolated,
insubstantial and inadvertent action not taken in bad faith which is promptly
remedied after notice by the Executive to the Company);

(ii) a material decrease in the Executive’s Base Salary or Target Bonus
Percentage, which for this purpose shall mean one or more reductions that,
individually or in the aggregate, exceed 5% of the Executive’s Target Bonus
Percentage or highest Base Salary (excluding for this purpose an isolated,
insubstantial and inadvertent action not taken in bad faith which is promptly
remedied after notice by the Executive to the Company);

(iii) a reduction in the Executive’s participation in the Company’s benefit
plans and policies to a level materially less favorable to the Executive unless
such reduction applies to a majority of the senior level executives of the
Company;

(iv) the relocation of the Executive’s primary place of employment to a location
50 or more miles from the Company’s then-current headquarters;

(v) any change in reporting structure so that the Executive reports to someone
other than the Reporting Person; or

(vi) any failure of the Company to obtain within 30 days following a transaction
the assumption in writing by any successor to all or substantially all of the
business or assets of the Company to perform this Agreement, except where such
assumption occurs by operation of law.

 

19



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the Executive shall only be entitled to resign
for Good Reason if (1) the Executive first provides a notice of his intent to
resign within 90 days following the date he first learns of the event(s) or
circumstances giving rise to Good Reason (2) the Company fails to cure such
events or circumstances within 30 days following the Company’s receipt of such
notice and (3) the Executive terminates his employment within one year following
the occurrence of the event or circumstance on which the Good Reason termination
is based.

(s) “Gross-Up Payment” has the meaning specified in Section 10(a).

(t) “HealthMarkets” has the meaning specified in the introductory paragraph of
this Agreement.

(u) “HealthMarkets Affiliates” has the meaning specified in paragraph 1 of
Exhibit D attached hereto.

(v) “Initial Employment Term” has the meaning specified in Section 2.

(w) “Initial Grants” has the meaning specified in Section 4(c)(ii).

(x) “Initial Payment Period” has the meaning specified in Section 9(f).

(y) “IPO” has the meaning specified in the Stockholders Agreement.

(z) “Limit” has the meaning specified in Section 9(f).

(aa) “MOP” means the Company’s 2006 Management Option Plan, as may be amended
from time to time.

(bb) “Option Rights” has the meaning specified in the MOP.

(cc) “Payment Period” means the one-year period commencing on the 65th day
following the Executive’s separation from service (as determined in accordance
with Section 409A of the Code) with the Company, with the first payment being
made on such 65th day.

(dd) “Pro-Rata Bonus” has the meaning specified in Section 9(b).

(ee) “Renewal Term” has the meaning specified in Section 2.

(ff) “Reporting Person” has the meaning specified in Section 3(a).

(gg) “Restricted Shares” shall mean a grant of restricted stock consisting of
shares of A-1 common stock of the Company.

(hh) “Restrictive Covenants” has the meaning specified in Section 9.

(ii) “Revocation Date” has the meaning specified in paragraph 3 of Exhibit D
attached hereto.

(jj) “Shares” shall mean shares of A-1 common stock of the Company.

(kk) “Sign-On Bonus” has the meaning specified in Section 4(d).

 

20



--------------------------------------------------------------------------------

(ll) “Stockholders Agreement” means the Stockholders Agreement by and among
investment funds affiliated with The Blackstone Group, L.P., Goldman Sachs & Co.
and DLJ Merchant Banking Partners IV, L.P., the Company, the Executive, and
other signatories thereto, dated April 5, 2006, as may be amended from time to
time.

(mm) “Subsidiary” shall mean any entity, corporation, partnership (general or
limited), limited liability company, firm, business organization, enterprise,
association or joint venture in which the Company directly or indirectly
controls ten percent (10%) or more of the voting interest; provided that, for
the purposes of Sections 1, 12, and 25(f)(iv) of this Agreement, a Subsidiary
shall mean any entity, corporation, partnership (general or limited), limited
liability company, firm, business organization, enterprise, association or joint
venture (i) in which the Company directly or indirectly controls forty percent
(40%) or more of the voting interest or (ii) in which, the value of the
Company’s ownership interest, as determined in the reasonable good faith
estimation of the Board, represents more than 10% of the total value of the
Company.

(nn) “Successor” has the meaning specified in Section 17(a).

(oo) “Target Bonus Percentage” has the meaning specified in Section 4(b).

(pp) “Termination Payments” has the meaning specified in Section 9(a).

(qq) “Underpayment” has the meaning specified in Section 10(b).

(rr) “Welfare Benefits” has the meaning specified in Section 9(d).

26. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same agreement.

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, with the Company signatory listed below having been duly
authorized by the Company to enter into this Agreement by the Company, the
parties hereto have executed this Agreement as of the day and year first
written.

 

 

R. Scott Donovan HealthMarkets, Inc. By:  

 

  Kenneth J. Fasola   Chief Executive Officer

 

22



--------------------------------------------------------------------------------

Exhibit A

Outside Activities:

NONE



--------------------------------------------------------------------------------

Exhibit B

Form of Option Agreement



--------------------------------------------------------------------------------

Exhibit C

Form of Restricted Share Agreement



--------------------------------------------------------------------------------

Exhibit D

Form of Release

In consideration of the payments and promises contained in your Employment
Agreement with HealthMarkets, Inc. (the “Company”) dated November 1, 2012, and
in full compromise and settlement of any of your potential claims and causes of
action relating to or arising out of your employment relationship with the
Company or the termination of that relationship, and any and all other claims or
causes of action that you have or may have against the HealthMarkets Affiliates
(as defined below) up to the date of execution of this release (the “Release”),
you hereby:

1. knowingly and voluntarily agree to irrevocably and unconditionally waive and
release the Company and any other entity controlled by, controlling or under
common control with the Company, and their respective predecessors and
successors and their respective directors, officers, employees, representatives,
attorneys, including all persons acting by, through, under or in concert with
any of them (collectively, the “HealthMarkets Affiliates”), from any and all
charges, complaints, claims, liabilities, obligations, promises, sums of money,
agreements, controversies, damages, actions, lawsuits, rights, demands,
sanctions, costs (including attorneys’ fees), losses, debts and expenses of any
nature whatsoever, existing on, or at any time prior to, the date hereof in law,
in equity or otherwise, which you, your successors, heirs or assigns had or have
upon or by reason of any fact, matter, cause, or thing whatsoever, and
specifically including any matter that may be based on the sole or contributory
negligence (whether active, passive or gross) of any HealthMarkets Affiliate.
This release includes, but is not limited to, a release of all claims or causes
of action arising out of or relating to your employer-employee relationship with
the Company or the termination of that relationship, and any other claim,
including, without limitation, alleged breach of express or implied written or
oral contract, alleged breach of employee handbook, alleged wrongful discharge,
and tort claims, or claims or causes of action arising under any federal, state,
or local law, including, but not limited to, the Age Discrimination in
Employment Act, 29 U.S.C. § 621, et seq., the Reconstruction Era Civil Rights
Act of 1866 and 1871, 42 U.S.C. §§ 1981 and 1983, the Civil Rights Act of 1964,
Title VII, 42 U.S.C. §§ 2000(e) et seq., The Civil Rights Act of 1991, 42 U.S.C.
§ 1981(a) et seq., the Equal Pay Act of 1963, 29 U.S.C. § 206(d) et seq., the
Americans with Disabilities Act of 1990, 42 U.S.C. §§ 12101 et seq. the
Rehabilitation Act of 1973, 29 U.S.C. § 701 et seq., the Worker Adjustment and
Retraining Notification Act, 29 U.S.C. §§ 2101-2109, the Sarbanes-Oxley Act of
2002, as amended, and any claim under any other statutes of the State of Texas,
or other jurisdictions, and the facts, circumstances, allegations, and
controversies relating or giving rise thereto that have accrued to the date of
execution of this Release;

 

D-1



--------------------------------------------------------------------------------

2. agree that you will not commence, maintain, initiate, or prosecute, or cause,
encourage, assist, volunteer, advise or cooperate with any other person to
commence, maintain, initiate or prosecute, any action, lawsuit, proceeding,
investigation, or claim before any court, legislative body or committee, or
administrative agency (whether state, federal or otherwise) against the
HealthMarkets Affiliates relating to any claims, liabilities, obligations,
promises, sums of money, agreements, controversies, damages, actions, lawsuits,
rights, demands, sanctions, costs (including attorneys’ fees), losses, debts and
expenses described in the foregoing Paragraph 1; provided, however, that,
notwithstanding anything to the contrary in the foregoing, nothing hereunder
shall be deemed to affect, impair or diminish in any respect (i) any vested
rights as of the date of termination or entitlement you may have under the
401(k) Plan; (ii) any other vested rights as of the date of termination you may
have under any employee plan or program in which you have participated in your
capacity as an employee of the Company or any other HealthMarkets Affiliate;
(iii) your right to seek to collect unemployment benefits that you may be
entitled to as a result of your employment with the Company or your right to
seek benefits under workers’ compensation insurance, if applicable; (iv) your
rights under this Release; including but not limited to your right to bring a
claim for breach of this Release; (v) any rights you may have under Section 8
(Termination), Section 9 (Termination Payments), Section 10 (Certain Additional
Payments by the Company), Section 16 (Withholding of Taxes) and Section 20
(Indemnification) of the Employment Agreement; (vi) any rights to
indemnification that you have or may have under the terms of the HealthMarkets
Amended and Restated Bylaws or coverage under any applicable directors’ and
officers’ liability insurance policies; or (vii) your right to bring a claim
under the Age Discrimination in Employment Act to challenge the validity of this
Release, to file a charge under the civil rights statutes, or to otherwise
participate in an investigation or proceeding conducted by the Equal Employment
Opportunity Commission or other investigative agency;

3. acknowledge that: (i) this entire Release is written in a manner calculated
to be understood by you; (ii) you have been advised to consult with an attorney
before executing this Release; (iii) you were given a period of at least
twenty-one days within which to consider this Release; and (iv) to the extent
you execute this Release before the expiration of the twenty-one-day period, you
do so knowingly and voluntarily and only after consulting your attorney. You
shall have the right to cancel and revoke this Release during a period of seven
days following the date on which you execute it, and this Release shall not
become effective, and no money will be paid to you in respect of severance,
until the day after the expiration of such seven-day period (the “Revocation
Date”). In order to revoke this Release, you shall deliver to the Company, prior
to the Revocation Date, a written notice of revocation. Upon such revocation,
this Release shall be null and void and of no further force or effect;

4. agree to make yourself reasonably available to the Company following the date
of your termination to assist the HealthMarkets Affiliates, as may be requested
by the Company at mutually convenient times and places, with respect to the
business of the Company and pending and future litigations, arbitrations,
governmental investigations or other dispute resolutions relating to or in
connection with the Company; and

5. agree not to, either in writing or by any other medium, make any disparaging
or derogatory statement about the HealthMarkets Affiliates or any of their
respective officers, directors, employees, affiliates, Subsidiaries, successors,
assigns or businesses, as the case may be; provided, however, that you may make
such statements as are necessary to comply with law.

 

D-2